Appeal from a judgment of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered January 4, 2006 in a declaratory judgment action. The judgment, after a nonjury trial, declared that defendant New York Central Mutual Fire Insurance Company must defend and indemnify plaintiff in the underlying action brought by defendant David Phillips.
It is hereby ordered that the judgment so appealed from be *1311and the same hereby is unanimously affirmed with costs. Present—Hurlbutt, A.BJ., Scudder, Gorski, Centra and Green, JJ.